Citation Nr: 0305395	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  00-04 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a motor neuron 
disease, to include amyotrophic lateral sclerosis (ALS) and 
Kugelberg-Welander syndrome.

2.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1999 and July 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  During the pendency of the 
veteran's appeal, his claims folder was transferred to the RO 
in Oakland, California.


FINDINGS OF FACT

1.  No motor neuron disease was noted at the time of the 
veteran's entrance physical examination conducted in July 
1967.

2.  During service the veteran suffered a facial laceration 
in June 1969.  Neurological evaluations in service were 
negative for residuals related to the injury.

3.  The veteran was first diagnosed with a motor neuron 
disorder, originally diagnosed as ALS, in 1984.  

4.  The currently diagnosed motor neuron disability is 
congenital in nature; it did not manifest itself before or 
during military service; it did not manifest itself to a 
compensable degree within one year after service; it is not 
otherwise attributable to the veteran's military service or 
event coincident therewith.  

5.  The veteran is service-connected for headaches, rated as 
50 percent disabling, and forehead scar, rated as 
noncompensably disabling.

6.  The veteran does not have the loss or permanent loss of 
use of one or both feet, loss or permanent loss of use of one 
or both hands, permanent impairment of vision of both eyes, 
or ankylosis of one or both knees or one or both hips due to 
service-connected disability.  


CONCLUSIONS OF LAW

1.  The veteran's motor neuron disease, to include ALS and 
Kugelberg-Welander syndrome, is not the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2002).

2.  The criteria for establishing eligibility for financial 
assistance in acquiring an automobile and for special 
adaptive equipment or adaptive equipment only are not met.  
38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from September 1967 to 
August 1970.  A review of his service medical records (SMRs) 
reflect that his July 1967 entrance examination noted a 
history of headaches prior to service that was not considered 
to be disqualifying.  The veteran was treated for complaints 
of headaches in November 1968.  The veteran suffered a facial 
injury in June 1969 when he was struck by a crank handle 
while loading munitions on an aircraft.  The clinical entry 
depicted the injury as a laceration of the right supra-
orbital area, essentially a laceration near the right eye in 
the eyebrow.  The veteran did not lose consciousness.  The 
laceration was sutured.  The sutures were removed four days 
later.  The veteran was seen in September 1969 with 
complaints of headaches.  He said that he had experienced 
constant headaches approximately five to six days after his 
injury.  He had experienced increased frequency and duration 
of pounding occipital headaches that seemed to be aggravated 
by increased noise levels.  The impression was tension 
headaches.  The veteran was referred for further evaluation.

A Dr. Rubin evaluated the veteran in October 1969.  Dr. Rubin 
noted a history of occipital headaches since 1964.  The 
headaches had increased in frequency, possibly associated 
with the June 1969 head injury.  The headaches were noted to 
be aggravated by jet noise.  The veteran related that his 
mother had a history of migraines.  The veteran had no 
numbness, nausea or visual symptoms or aura.  Dr. Rubin's 
assessment was tension headaches versus atypical migraines.  
He recommended an electroencephalogram (EEG) and skull x-
rays.  He also recommended that the veteran be given a career 
field change to avoid exposure to constant noise.  An EEG was 
done in October 1969.  The impression was non-specific EEG 
changes.  The report said that there was "transient slowing 
in both central and both occipital regions of doubtful 
clinical significance."  A skull x-ray at that time was 
interpreted to show no bony abnormalities.  A Physical 
Profile Serial Report, dated in October 1969, noted that the 
veteran was medically qualified for worldwide service.  The 
only limitation was that he was to have no duty involving 
excessive noise exposure.  The veteran was evaluated for 
complaints of headaches in January 1970.  One evaluation 
noted that the veteran related his headaches to his injury in 
1969; however, the examiner noted that the headaches predated 
the injury.  Another January 1970 entry noted that the 
veteran had complaints of pain at the back of his head and in 
his neck.  The veteran's August 1970 separation examination 
found that he was qualified for separation.  He was noted to 
have infrequent headaches since his head injury in 1969 that 
responded to medication.

Associated with the claims folder are VA treatment records 
dated in January 1971.  The veteran was initially seen 
through the emergency room for complaints of headaches but 
was referred to neurology.  A neurology consult noted that 
the veteran gave a history of a blow between the eyes in 
service.  He reported that he could go one to two weeks 
without a headache and then have a headache that would last 
from one to two days.  The neurologist recommended additional 
tests such as a repeat EEG, cervical spine x-rays, and 
fasting blood sugar and have the veteran return to the clinic 
after completion of the tests.  There is no indication in the 
record that the recommended tests were done.

The veteran submitted a claim for disability compensation in 
June 1971.  He reported that he had received treatment from a 
C. A. Luckey, M.D., for his headaches.

Dr. Luckey submitted a report in June 1971.  He reported that 
he had treated the veteran for headaches, of about two years 
duration, in December 1966.  He said that he had treated the 
veteran four or five times with temporary improvement in 
symptoms.

Associated with the claims folder is a VA hospital summary 
for the period from June 5 to June 10, 1971.  The summary 
reported that the veteran was treated for gastroenteritis.  
The summary noted that the veteran was admitted on June 5, 
1971, with a history of developing pain involving the lower 
extremities associated with severe diaphoresis about three 
days prior to admission.  The veteran also eventually 
developed some abdominal pain that he took Gelusil for 
relief.  He also developed frequent loose, although not 
watery stools with no blood.  He had headaches over the right 
side of the head in the occipital area, although he had 
similar headaches in the past.  The veteran was noted to have 
a temperature of 102.  The veteran was also noted to have an 
elevated white blood cell count (WBC).  The veteran was 
treated with antibiotics and his condition improved.  He was 
discharged after four days.

The veteran was afforded VA examinations in January 1972.  A 
dermatology/orthopedic examination noted the veteran's 
history of injury to his face in 1969.  The veteran also 
related that he strained his back on one occasion while 
lifting bombs.  No specific orthopedic problems were 
identified.  The veteran was able to walk heel to toe, he was 
able to step up in a chair with the right and left quadriceps 
and was able to climb on the table for examination.  The 
examiner felt that this indicated good strength.  The 
veteran's facial scar was also noted on examination.  The 
examiner remarked that the scar was barely discernable and 
not disfiguring.

The veteran was afforded a neurological examination in 
January 1972.  The examiner noted the history of the 
veteran's head injury in service and the onset of headaches 
after the injury.  The examiner noted that the veteran had 
complete neurological evaluations on several occasions with 
normal EEG, skull x-rays and neurological examinations.  
Current neurological examination revealed no abnormalities.  
The examiner opined that there was no reason to believe the 
veteran's current headaches were related to his head injury 
in service.  He noted that the veteran had headaches prior to 
the injury and still had them three years later without 
damage to the skull.  He said that the headaches were most 
likely a combination of vascular and tension headaches.  He 
concluded that there was no neurological disability from the 
headaches.

The veteran was granted service connection for headaches in 
January 1972.  He was assigned a 10 percent rating for the 
headaches.  He was also granted service connection for 
residuals of his facial scar and assigned a noncompensable 
disability rating for that disability.

The veteran wrote to the RO in January 1975.  He reported 
that his headaches had ceased to bother him and he did not 
want to receive any further VA disability payments for his 
headaches.

The veteran submitted a claim for restoration of his 10 
percent disability rating for headaches in November 1991.  He 
said that he had amyotrophic lateral sclerosis (ALS).  

The veteran was afforded a VA examination in February 1992.  
The examiner noted that the veteran related a history of 
headaches since a head injury in 1969.  The examiner reported 
that the veteran said that he had constant problems with his 
headaches but that he had given up his disability for better 
job opportunities even though he remained symptomatic.  The 
examiner noted that the veteran reported a seven and one-half 
year history of ALS.  The examiner also noted that the 
veteran said that he had symptoms of ALS prior to the actual 
diagnosis.  The impression was that the veteran had headaches 
once a week of severe intensity and ALS with bulbar 
involvement, fairly advanced.

The veteran submitted a claim for nonservice-connected 
pension benefits in February 1992.  He included evidence of 
his earnings.  He also included a letter from the Social 
Security Administration (SSA) that informed the veteran that 
he did not meet the necessary earnings criteria to be 
considered for disability benefits.  The letter advised that 
no decision on the veteran's disability status was made; only 
that he did not satisfy the earnings criteria.

The veteran's 10 percent disability rating for headaches was 
restored by way of a rating decision dated in March 1992.  
The restoration date was effective as of the date the 
veteran's claim was received in November 1991.  The RO denied 
the veteran's claim for nonservice-connected pension in April 
1992.  The basis for the denial was that the veteran's income 
was excessive.  He was encouraged to submit evidence of 
unreimbursed medical expenses as a means of reducing his 
countable income.

The veteran submitted a claim for entitlement to service 
connection for ALS, as a residual from his head injury in 
service, in September 1998.  The veteran said that he was 
diagnosed with ALS in 1984.  He had been treated at the VA 
medical center (VAMC) in Portland, Oregon, since 1994.

The RO wrote to the veteran in January 1999 regarding his 
claim for service connection.  The veteran was advised of 
what evidence was needed to establish a well-grounded claim 
and to establish entitlement to service connection.  In 
essence he was told that he needed to submit medical evidence 
showing that he had a current disability, competent lay or 
medical evidence to show that he had a disability in service, 
and medical evidence to show a connection between his current 
disability and the disability in service.  He was also 
informed of alternative forms of evidence that could be 
submitted in support of his claim.

VA outpatient treatment records for the period from February 
1996 to January 1999 and a hospital summary for a period of 
hospitalization in September 1994 were associated with the 
claims folder.  The hospital summary noted that the veteran 
was admitted with a long history of weakness.  He had been 
diagnosed with ALS approximately 10 years earlier.  The 
summary noted that the past medical history was 
noncontributory except for the 10-year history of weakness.  
The summary noted that an electromyogram (EMG) was considered 
for evaluation of the veteran's condition but that the 
veteran did not want to have the test.  The summary further 
noted that it was felt that the veteran had a variant of ALS 
as patients with ALS did not typically have the disease for 
as many years as the veteran.  Further, there was no family 
history and the veteran was considered to be relatively 
young.  He was to return for clinical follow-up in four 
months.

The outpatient records documented neurology and physical 
therapy visits for the veteran.  The records do not contain 
any discussion as to the etiology of the disease.  The 
records did continue to refer to the veteran's ALS as 
atypical or as a variant of ALS.

The veteran submitted a progress note from a VA physician, 
dated January 27, 1999.  The VA physician was the primary 
care physician for the veteran and not a neurologist.  She 
noted that the veteran was diagnosed with ALS approximately 
14 years earlier but that VA neurologists were not certain 
that the veteran had ALS because he had lived longer than 
expected.  She said that the veteran suffered a significant 
head injury in service, suffering a deep laceration that 
required suture of muscle and skin.  She noted that it had 
never been determined that his ALS, or motor nerve problem, 
was related to his head injury in service.  She referred to 
the veteran having an abnormal computerized tomogram (CT) 
scan of the head in service.  She said that the doctors that 
diagnosed his ALS were not aware of the head trauma in 
service or the abnormal CT scan.  She said that the diagnosis 
was based on nerve conduction studies (NCS)/EMG.  The VA 
physician opined that it appeared very likely that the 
veteran's service-connected head injury may have had some 
part in his present disability, especially since his 
diagnosis of ALS was in question.  She said that further 
evaluation should be done to determine the role of his head 
injury with respect to his current disability and, if the two 
were found to be related, his disability should be increased.  
In addition to several other tests, the physician said that 
she wanted to conduct further NCS/EMG studies as only the 
veteran's arms were tested before, but the veteran declined 
because the previous testing was very painful.

The veteran was afforded a VA neurological examination in 
February 1999 by a VA neurologist.  The examiner noted that 
he had reviewed the veteran's claims folder as well as the 
January 1999 progress note submitted by the veteran.  The 
veteran's history and current headache symptomatology were 
recorded.  The examiner noted that a CT scan done in 
association with the VA examination was reported as normal.  
The examination diagnoses were status post head trauma, 
residual headaches, and atypical ALS.  The examiner did not 
express an opinion as to any possible relationship between 
the veteran's head injury in service and ALS.

VA treatment records and various test results for the period 
from August 1994 to March 1999 were associated with the 
claims folder in March 1999.  Included in the records was a 
letter from a VA physician, dated in June 1996, which 
detailed the veteran's status of requiring extensive 
assistance in his activities of daily living (ADLs).  No 
opinion linking the veteran's ALS to service was provided in 
the letter.  Also included was a copy of the results for the 
February 1999 CT scan that reported an unremarkable, 
unenhanced CT of the brain.  The remainder of the records 
documented ongoing treatment and therapy for the veteran's 
medical condition.

The veteran was afforded a VA neurological examination in May 
1999.  The examiner noted the veteran's history of a head 
injury in service and that the veteran reported having an 
abnormal EEG.  However, the examiner had a copy of the 
October 1969 EEG report and noted that the report indicated 
non-specific slowing of doubtful clinical significance.  The 
veteran related that he first experienced symptoms of his ALS 
in 1984 when he noted twitching of some muscles and a loss of 
grip strength in his left hand.  Similar symptoms appeared on 
the right a short while later.  The examiner reported the 
veteran's physical examination findings in detail.  The 
examiner's impressions were possible ALS and post-traumatic 
headaches.  The examiner added that a definite diagnosis of 
ALS could not be made for the veteran in the absence of 
appropriate nerve conduction velocity (NCV)/EMG supporting 
evidence.  He said that the veteran's course was certainly 
atypical.  The examiner also said that, while there has been 
mostly anecdotal evidence of ALS following head injury, a 
causative relationship was considered tenuous.  He noted that 
there was an interval of several years in this case.  The 
examiner added an addendum to the report that said that the 
veteran did not want to have further NCV/EMG studies because 
a previous study was very painful.  

The RO increased the veteran's disability rating for his 
service-connected headaches to 30 percent by way of a rating 
decision dated in June 1999.  The rating decision also denied 
service connection for atypical ALS.  The rating decision 
reviewed all of the evidence of record to include the SMRs, 
VA treatment records, the January 1999 VA physician note, as 
well as the several VA examinations.  The conclusion was that 
there was no competent evidence to show that the veteran's 
ALS was manifest in service, that it was manifested to a 
compensable degree within one year of service or that the 
current diagnosis was related to any incident of service.

The veteran submitted a statement in June 1999 wherein he 
wanted to clarify several statements that he said were 
attributed to him by a physician.  The statements related to 
the veteran's frequency of nausea from his headaches and that 
he did not have a family history of headaches.  The veteran 
added that previous NCV/EMG testing had proved to be 
inconclusive and very painful.  He did not want to have 
another painful test that would prove inconclusive.  He said 
that he honestly believed his ALS was related to his head 
injury in service.  He also said that his VA neurologist was 
not convinced that he had ALS.  

The veteran submitted a claim in June 1999 for entitlement to 
a certificate of eligibility for financial assistance in the 
purchase of an automobile and adaptive equipment, or for 
adaptive equipment only.

The veteran requested, and was provided copies of material 
from his claims folder in July 1999.  The items included 
copies of the VA examination reports dated in February and 
May 1999, respectively, a copy of the 1969 EEG report, and a 
copy of his SMRs.

The veteran's claim for entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile and adaptive equipment, or for adaptive equipment 
only was denied in July 1999. The basis for the denial was 
that the veteran's service-connected disabilities did not 
satisfy the necessary criteria for a grant of the benefits 
sought.

The veteran submitted a statement from a second VA physician 
in August 1999.  The physician noted that the veteran had 
been under her care at the VAMC Portland neurology clinic for 
the past two years.  The physician related that the veteran 
suffered a closed head injury in 1969 in Vietnam and that he 
continued to experience headaches related to that injury.  
The physician also noted that the veteran was being treated 
for ALS and that the disease required he use a wheelchair and 
have assistance in all his ADLs.  The physician said that the 
veteran's ability to function with the combination of ALS and 
the migraine headaches was severely impaired.  The physician 
said that the headaches significantly exacerbated an already 
extremely serious disease.  The physician said that there was 
no family history of headaches and that the veteran's 
headaches started immediately after a significant closed head 
injury involving explosives.  

The RO wrote to the veteran in September 1999.  In part, the 
letter addressed the requirements for the veteran to submit a 
well-grounded claim for service connection for ALS.  

The veteran submitted a statement in September 1999 in which 
he described his current physical status.  He also said that 
he felt that his head injury in service and the degeneration 
of his nervous system were related.  He added that he felt 
that the January 1999 progress note from the VA physician 
supported his contention.

The veteran was afforded a VA neurology examination in 
October 1999.  The purposes of the examination were for 
evaluating the current status of the veteran's service-
connected headache disability and to evaluate the veteran's 
claim of service connection for ALS.  The examiner noted the 
veteran's history of being struck in the face by a crank 
handle while in service.  The examiner reported a history 
from the veteran of his experiencing symptoms of slurred 
speech and weakness in his left hand that extended to his 
left arm in 1984.  The examiner said that it was noteworthy 
that there was no prior history of headaches, either for the 
veteran or in his family, prior to his injury in 1969.  The 
diagnoses were severe migraine cephalgia, likely as not 
related to closed head injury in 1969; and, ALS not felt to 
be related to the closed head injury in 1969.

The veteran's disability rating for his headaches was 
increased to 50 percent in December 1999.  The same rating 
decision continued the denial of service connection for ALS.  
The rating decision noted that the most recent examination 
had said that the veteran's ALS was not related to his head 
injury in service.  

The veteran and his spouse testified at a hearing at the RO 
in March 2000.  The veteran's spouse did most of the 
testifying for the veteran, with his guidance, because of the 
effects of his disability.  She said that the veteran was 
evaluated by the VA physician who signed the January 1999 
progress note.  The physician asked the veteran a lot of 
questions regarding his history and whether he had had a head 
injury.  When the veteran told the physician about the head 
injury and his career change in service the VA physician said 
that was not normally done.  The veteran's spouse testified 
that the VA physician had been a physician in the service and 
felt that the veteran's head injury must have been very 
significant for them to change his career field and transfer 
him back to the United States.  The VA physician discussed 
the veteran's diagnosis with him and the fact that he had 
lived for 16 years with a diagnosis of ALS.  Then the VA 
physician wrote the progress note to assist the veteran in 
his claim.  The veteran did not solicit the note.  After the 
consultation with the VA physician, the veteran's spouse said 
that they then started to think about events since the 
veteran left service.  She related one event when, in 1973, 
the veteran was carrying his daughter down some stairs and he 
just fell down the stairs.  He did not trip, he did not know 
what happened.  She related another example, although without 
a date, of the veteran going to catch a ball while playing 
baseball and missing the catch because he could not close his 
hand.  She said that was something extremely rare for him.  
The veteran's spouse also questioned the diagnosis of ALS and 
said that people with ALS do not normally live as long as the 
veteran.  She said that she felt that VA doctors at the 
Portland VAMC were being restricted in making a finding of a 
different disease because of the pressure from a senior 
doctor.  The spouse related several other incidents that she 
said occurred early in the marriage where the veteran would 
experience a temporary weakness or lack of strength that she 
felt were demonstrative of symptoms of his motor neuron 
disease at the time.  She said the first episode occurred in 
approximately January 1971.  She testified that no 
neurologist had ever told them the veteran's ALS was related 
to his head injury in service because they had not told any 
of them about the head injury until the VA physician had 
asked them about a head injury.  She also noted that the May 
1999 examiner was not a neurologist.  

The hearing officer explained to the veteran and his spouse 
at the hearing what the current evidence of record showed by 
way of establishing service connection.  The hearing officer 
informed them that the medical evidence of record so far was 
such that there was no relationship between the veteran's 
current disability and his period of service.  The hearing 
officer said that such evidence was needed to show his 
current disability was related to service.  He further 
advised that an opinion from a neurologist to that effect 
would be very helpful.  (Transcript p. 8).

The veteran was afforded a VA neurological examination in 
March 2000.  A contract neurologist conducted the 
examination.  The examiner noted that the purpose of the 
examination was to determine if the veteran's neurological 
disorder had its origin in service.  The examiner noted that 
the medical history was obtained from the veteran and his 
wife and the claims folder.  The veteran related that he 
first experienced neuromuscular symptoms in 1971, 
approximately seven months after he was discharged from 
service.  The symptoms were initially intermittent and were 
not recognized to be related to neuromuscular disease until 
the 1980's.  The examiner noted the results of the 1969 EEG 
in service as well as the results of the February 1999 VA CT 
scan.  The examiner reported that the veteran presented with 
a history of neuromuscular weakness, without any associated 
sensory deficits.  The pattern was consistent with a 
diagnosis of motor neuron disease, although atypical for 
classical ALS.  The examiner added that there were no medical 
records to indicate symptoms of neuromuscular weakness at or 
about the time of the veteran's discharge from the military.  
The examiner noted that the veteran and his spouse had 
provided information regarding episodic neuromuscular 
problems long before the original diagnosis was made.  He 
said that, based on the veteran's overall clinical 
functioning, it was certainly reasonable to believe that he 
was experiencing episodic neuromuscular problems long before 
his diagnosis was made; however, the examiner did not say 
that the veteran's motor neuron disease was present in 
service or within a year after service.  Finally, the 
examiner stated that he found it to be extremely unlikely 
that the veteran's neuromuscular problems were related to his 
head injury.  The examiner said that the veteran's weakness 
was clearly neuromuscular and unlikely to be due to any head 
injury or other brain disorder.

The veteran's records from a private hospital that initially 
diagnosed his ALS were received in August 2000.  The records 
covered a period from October 1984 to January 1992.  The 
records show an initial appointment for evaluation for 
complaints of fasciculations in the left arm and a vague 
decrease in strength in October 1984.  The veteran did not 
report for the appointment.  The clinical entry suggested an 
EMG to rule out motor neuron disease.  A November 1984 entry 
noted that the veteran had the same complaints of 
fasciculations in his right arm as well as the left.  A 
neurology consult, dated in December 1984, noted that the 
veteran was being evaluated for twitching in both upper 
extremities that had developed over the past several months.  
The twitching initially began in his back and left arm but 
had recently spread to his right arm and both hands.  The 
veteran also related that he had noticed some wasting of the 
muscle between his left thumb and first forefinger on the 
dorsum of the hand and some intermittent cramping of the 
muscles of the left forearm when he would put his hand in a 
certain position.  The examiner noted that the veteran's past 
medical and surgical history was negative.  The neurologist's 
impressions were that the examination was abnormal because of 
the fasciculations in both upper extremities and some mild 
wasting and minimal weakness of the left first dorsal 
interosseus muscle and generalized hyper-reflexia.  The 
neurologist opined that the fasciculations might be benign 
and related to exercise; however, the history of cramping in 
the left hand was termed worrisome.  He was concerned about a 
motor neuron disease.

The veteran underwent EMG testing of both upper extremities 
in January 1985.  The test was interpreted to show widespread 
fasciculations and some evidence of denervation that was 
suggestive of a neuropathic process such as motor neuron 
disease rather than benign fasciculations.  The changes were 
not sufficiently widespread at the time to allow for a 
definitive diagnosis of motor neuron disease.  An entry dated 
in April 1985 noted that the veteran had been evaluated by a 
specialist that confirmed a diagnosis of motor neuron 
disease.  The clinical examiner reported that he was afraid 
that the veteran had ALS, especially since there were 
symptoms affecting the tongue.  The remainder of the records 
documented evaluation and treatment for what was diagnosed as 
ALS.  There was no reference to a head injury in service or 
any mention that the veteran had symptoms of the disease 
prior to the several months preceding the December 1984 
neurology consult which documented only a several month 
history of symptoms. 

The RO wrote to the veteran in July 2001, informing him of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The RO informed the veteran of VA's duty to notify 
him about evidence needed to substantiate his claim and VA's 
duty to assist him in developing evidence pertinent to his 
claim.  The letter further informed the veteran about what 
evidence was needed to establish entitlement to service 
connection for ALS.  The veteran was also advised to identify 
any evidence that he requested assistance to obtain.  He was 
also informed of evidence already of record.  

The veteran submitted a statement from a third VA physician 
in November 2001.  The physician noted that the letter was in 
response to the RO's request for additional evidence.  The 
physician stated that the veteran had been 100 percent 
disabled for the past several years and that he suffered from 
an unusual neurological disease with many features of ALS.  
The physician also said that the rarity of the veteran's 
neurological disorder precluded assignment of a definitive 
etiologic agent or event.  He said that it was possible that 
the veteran's closed head injury in service contributed to 
the onset and/or severity of his neurological disease.

The RO issued a supplemental statement of the case (SSOC) 
that continued to deny entitlement to service connection for 
ALS and entitlement to the automobile and adaptive equipment 
allowance in February 2002.  The SSOC noted that the latest 
opinion from a VA physician was phrased that it was 
"possible" that the veteran's head injury in service 
contributed to the onset or severity of the neurological 
disease.  The SSOC said that the opinion had little probative 
value.

The veteran's spouse submitted a statement in February 2002.  
She noted that two VA physicians had expressed opinions that 
related the veteran's head injury to his neurological disease 
and said that service connection should be established on 
that basis.  She also noted that they had relocated to 
California and requested that the veteran's claims folder be 
transferred to facilitate processing of the veteran's claim.

The veteran's representative submitted a copy of a VA 
outpatient treatment record in March 2002.  The entry was 
dated March 12, 2002, and documented a neurology clinic 
evaluation of the veteran at the VAMC in Martinez, 
California.  The entry noted that the veteran raised the 
issue of his disability status.  It was also noted that he 
was incorrectly diagnosed with ALS at his last compensation 
and pension (C&P) examination.  The entry said that, because 
the veteran's condition was not evident in service, he was 
denied service connection.  The physician further stated that 
had the last C&P examination been conducted with a diagnosis 
of Kugelberg-Welander disease, he felt that all would agree 
that it was far more likely than not that the condition was 
manifest while he was in the service even though it was not 
brought to medical attention at the time.  The physician 
concluded that the proper diagnosis for the veteran's 
neurological disease was Kugelberg-Welander disease.

Additional VA outpatient treatment records for the period 
from August 2001 to March 2002 were associated with the 
claims folder.  The records reflect that the first diagnosis 
of Kugelberg-Welander syndrome was made in January 2002.  The 
veteran underwent EMG and EEG testing in March 2002.  The EMG 
results were interpreted as abnormal.  The report stated that 
EMG and clinical findings were compatible with juvenile or 
young-adult onset motor neuron disease (Kugelberg-Welander).  
The results of the EEG were interpreted to show normal 
pattern-reversal visual evoked potential.  The report also 
said that there was "uninterpretable BAEP."  

A VA examination was conducted in May 2002.  The examination 
was limited to the claims folder.  The examiner noted a 
review of the veteran's SMRs to include his head injury and 
subsequent complaints of headaches.  The examiner also noted 
the subjective evidence that the veteran began to experience 
some difficulty with coordination of his arms approximately 
seven months after service.  The examiner said that the 
veteran was initially thought to have ALS in 1984 but that 
subsequent testing and evaluation determined that his 
condition was more compatible with a diagnosis of Kugelberg-
Welander syndrome.  The examiner noted that the March 12, 
2002, outpatient entry opined that the veteran was thought to 
have the condition in service although it was not brought to 
medical attention.  The examiner reported that there were no 
indications noted in the SMRs of symptoms consistent with ALS 
or motor neuron disease per se.  He again said that there was 
a report that seven months after service the veteran did 
develop symptoms that, in retrospect, could be considered to 
be a prodrome or precursor of motor neuron disease.  The 
examiner provided the following assessment:

Most likely diagnosis at this time is 
Kugelberg-Welander syndrome.  This is a 
hereditary motor neuron disease 
manifested by degenerative changes in 
motor neurons.  Usually symptoms are 
present in childhood or adolescence and 
the large majority are symptomatic by age 
18.  Most sources feel this is a 
congenital disease.  I cannot find 
evidence in the medical literature that 
Kugelberg-Welander syndrome is caused, 
aggravated or worsened by head trauma.  
This patient certainly did have a 
headache syndrome that was present prior 
to the head trauma, but which was 
aggravated by the head trauma, but I 
cannot find evidence in the medical 
literature or in the Cfile [sic] that 
headache or head trauma is causally 
associated with or significantly 
aggravates Kugelberg-Welander syndrome.  
I cannot find medical evidence in the 
chart that this patient's motor neuron 
disease was present in the service, 
despite evaluation by neurologists and 
several physicians.  However, since the 
great majority of individuals with this 
patient's disorder are symptomatic by age 
18 it is likely this disorder was present 
in this individual while he was in the 
service to some degree, and subtle 
symptoms may have been overlooked.  This 
said, I cannot find evidence that this 
disorder was caused or aggravated by the 
service on an "as likely as not" basis.

VA examination report dated May 21, 2002.

The veteran's spouse submitted a statement in September 2002 
expressing disagreement with the continued denial of the 
veteran's claim.  She maintained that several VA physicians 
had expressed favorable opinions to allow for service 
connection.  She also included a statement from the VA 
physician that wrote the March 12, 2002, outpatient entry.  
The VA physician said that Kugelberg-Welander was extremely 
rare and that it would be more accurate to say there was no 
evidence one way or the other in this case.  

II.  Analysis

A.  Motor Neuron Disease

The veteran contends that service connection should be 
established for his motor neuron disease as it was present 
during service and aggravated by service.  In the alternative 
he contends that a head injury in service contributed to or 
caused his current motor neuron disease.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110, (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  In addition, 
certain chronic diseases, including progressive muscular 
atrophy, ALS, or other organic diseases of the nervous 
system, may be presumed to have been incurred during service 
if the disorder becomes manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  Further, a disability may be service connected if it 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  When 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  Such evidence must be 
medical unless it relates to a condition as to which under 
case law of the United States Court of Appeals for Veterans 
Claims (Court), lay observation is competent.  Nevertheless, 
service connection may still be established on the basis of 
38 C.F.R. §3.303(b) if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, unless clear and unmistakable evidence demonstrates 
that the injury or disease in question existed prior thereto.  
38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) 
(2002).  Only such conditions as are recorded in entrance 
examination reports are to be considered as "noted," and a 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a "notation" of 
such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 
(1994); see also Vanerson v. West, 12 Vet. App. 254, 259 
(1999) (history of preservice existence of conditions 
recorded at the time of examination will be considered 
together with all other material evidence in determinations 
as to inception (citing 38 C.F.R. § 3.304(b))).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2002).  That presumption can be 
rebutted by clear and unmistakable evidence demonstrating 
that the increase in severity was due to the natural progress 
of the disorder.  38 C.F.R. § 3.306(b); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).

The Board finds that the evidence of record does not support 
a grant of service connection for motor neuron disease, to 
include ALS and Kugelberg-Welander syndrome.  The reasons for 
that finding will be set out below.

The latest medical evidence of record shows that the 
appropriate diagnosis for the veteran's condition to be 
Kugelberg-Welander syndrome.  This is supported by the VA 
treatment records dated in March 2002 that relied on the 
results of additional EMG testing to make the diagnosis.  The 
May 2002 VA examiner concurred that the most likely diagnosis 
was Kugelberg-Welander syndrome.  The VA examiner further 
noted that the syndrome was a hereditary, or congenital, 
condition.  Both the VA clinical neurologist that evaluated 
the veteran in March 2002 and the May 2002 VA examiner opined 
that symptoms are usually present in the majority of patients 
by age 18.

Service connection may be granted for congenital diseases, as 
opposed to congenital defects.  See 38 C.F.R. § 3.303(c) 
(2002); VAOPGCPREC 82-90.  Further, VAOPGCPREC 67-90 
provides:

It is clear from our previous opinion 
that retinitis pigmentosa and most other 
disease of hereditary origin can be 
incurred or aggravated in service, in the 
sense contemplated by Congress in title 
38.  They can be considered to be 
incurred in service if their 
symptomatology did not manifest itself 
until after entry on duty.  The mere 
genetic or other familial predisposition 
to develop the symptoms, even if the 
individual is almost certain to develop 
the condition at some time in his or her 
lifetime, does not constitute having the 
disease.  Only when symptomatology and/or 
pathology [In this context we use the 
term "pathology" in the sense of an 
active disease process, not just a mere 
predisposition to develop a disease, 
which process may or may not precede 
symptomatology.] exist can he or she be 
said to have developed the disease.  At 
what point the individual starts to 
manifest the symptoms of, or have 
pathological changes associated with the 
disease is a factual, not a legal issue.  
This must be determined in each case 
based on all the medical evidence of 
record.

VAOPGCPREC 67-90.  That same general counsel opinion held 
that a hereditary disease under 38 C.F.R. § 3.303(c) did not 
always rebut the presumption of soundness.  Further, service 
connection may be granted for hereditary diseases which 
either first manifest themselves during service or that 
preexist service and progress at an abnormally high rate 
during service.

In this case there is no objective evidence of record to 
demonstrate that the veteran's Kugelberg-Welander syndrome, 
or any type of motor neuron disease, preexisted service as 
contemplated under VAOPGCPREC 67-90.  There is no evidence of 
any symptoms or manifestations on the veteran's entrance 
examination.  Thus the veteran is presumed to have been in 
sound condition when he entered service.  Therefore, the 
claim must next be evaluated for a determination as to 
whether the veteran's condition first manifested itself in 
service.

As noted, the veteran's SMRs do not reflect any evidence of a 
motor neuron disease at the time of his July 1967 entrance 
physical examination.  The veteran did not report any type of 
neuromuscular symptoms on his Report of Medical History that 
accompanied the examination.  The SMRs do not contain any 
evidence of complaints or treatment for problems related to 
muscle twitching, weakness, or lack of coordination.  

The veteran did suffer a laceration to his face in June 1969.  
He was not rendered unconscious.  He received a number of 
sutures to close the laceration.  The sutures were removed 
four days later.  No neurological residuals were noted at 
that time.  The veteran complained of occipital headaches in 
September 1969.  The clinical entry noted that the veteran 
was sent for evaluation of his headaches and that he be 
evaluated for cross training, as he wanted a change of career 
field.  The veteran was evaluated by Dr. Rubin who found no 
evidence of any neurological abnormalities.  His assessment 
was that the veteran suffered from tension headaches versus 
migraine headaches.  He also recommended a change of career 
field, if possible, to allow the veteran to avoid loud noise.  
An October 1969 EEG was determined to show nonspecific EEG 
changes with transient slowing in both central and both 
occipital regions of doubtful clinical significance.  A skull 
x-ray at that time was interpreted to show no bony 
abnormalities.

There is no evidence to show that the veteran was transferred 
from his duty station in Okinawa to the United States to 
allow him to recover from his June 1969 laceration.  
Moreover, the change in career field was due to the veteran's 
request and the recommendation of Dr. Rubin to limit the 
veteran's exposure to loud noise.  A Physical Profile Serial 
Report, dated in October 1969, noted that the veteran was 
medically qualified for worldwide service.  The only 
limitation was that he was to have no duty involving 
excessive noise exposure.  The veteran was treated in January 
1970 for complaints of headaches with an additional complaint 
of pain in the back of the head and neck.  The veteran's 
August 1970 separation physical examination was negative for 
any reports by the veteran of neuromuscular symptoms, such as 
twitching or weakness, as well for any findings of such 
abnormalities.

The above evidence does not support a finding that the 
veteran's Kugelberg-Welander syndrome, or any motor neuron 
disease, first manifested itself in service.  As the records 
clearly show, there was no symptomatology noted.  Moreover, 
it should be pointed out that the March 2002 neurologist was 
only able to theorize that the veteran's condition was 
present in service because of the knowledge that this 
particular condition typically is symptomatic during the ages 
(18-21), which would have been during the veteran's period of 
service.  The VA neurologist conceded that the condition was 
not brought to medical attention at that time.  He cited to 
no evidence in the claims folder to show that there was 
indeed a manifestation of the veteran's condition during 
service, whether it was brought to the attention of medical 
personnel or not.  In his August 2002 statement he addressed 
the finding by the RO that the preponderance of the evidence 
was against the claim.  The VA neurologist said that the 
veteran's syndrome was extremely rare and said that it would 
be more accurate to say that there was no evidence one way or 
the other to say the veteran's condition was first manifested 
in service.  Moreover, the veteran has not presented any 
evidence, by way of lay statements or testimony, to suggest 
that his condition was first manifest in service.  His main 
contention is that his condition is related to his head 
injury in service even though it was diagnosed many years 
after service.

The March 2000 VA examination report noted that, while the 
veteran and his spouse felt that he had symptoms within seven 
months of service, there were no medical records to indicate 
symptoms of neuromuscular weakness at or about the time of 
the veteran's discharge.  The May 2002 VA examiner, 
concurring that individuals with Kugelberg-Welander syndrome 
are usually symptomatic by age 18, stated that he could not 
find any evidence in the veteran's SMRs or his medical chart 
that his condition was present in service.  At best he could 
only speculate that subtle symptoms in service may have been 
overlooked.  

The opinions from the several other VA physicians, submitted 
to support the veteran's contentions, do not reflect any 
finding that the veteran's Kugelberg-Welander syndrome, or 
any motor neuron disease, manifested itself in service.  
Rather, those opinions all related to a possible connection 
between the veteran's head injury in service and his 
subsequent development of ALS many years after service.  The 
January 1999 VA physician's opinion was speculative as to a 
possible relationship between the veteran's head injury in 
service and his then diagnosed ALS, or variant of ALS.  This 
was indicated by her recommendation for further evaluation 
and an increase in the veteran's compensation if a connection 
was found to exist.  The August 1999 statement from a VA 
physician provided no opinion linking the veteran's then 
diagnosed ALS to service.  Rather, that opinion focused on 
the connection between the veteran's head injury in service 
and his headaches.  The third VA physician provided a 
statement in November 2001 wherein he stated that the rarity 
of the veteran's neurological disorder precluded the 
assignment of a definitive etiologic agent or event.  He went 
on to say that it was possible that the closed head injury in 
service contributed to the onset and/or severity of his 
neurological disease but provided no basis for his opinion.  

The Board finds that the preponderance of the evidence is 
against a finding of any manifestation of the veteran's 
Kugelberg-Welander syndrome in service.  The Board notes the 
guidance provided in VAOPGCPREC 67-90 that the mere 
predisposition to develop the symptoms, even if the veteran 
is almost certain to develop the condition at some time, does 
not constitute having the disease.  There must be evidence of 
pathology to consider the veteran as having the disease in 
service.  Such evidence is not present in this case.  This 
finding is predicated upon the persuasive opinions in the 
March 2000 and May 2002 examination reports which found no 
evidence in the record to show a manifestation during service 
and the Board's own review of all of the evidence of record, 
particularly the SMRs, which support such a finding.

The Board has also considered whether the veteran's 
Kugelberg-Welander syndrome, or any motor neuron disease, 
became manifest to a compensable degree within one year after 
service.  In that regard, the Board notes that there is no 
objective evidence in the record to show that the veteran 
manifested the condition within one year after service. 

The January 1971 VA treatment records document complaints 
related to the veteran's headaches.  The June 1971 VA 
hospital summary shows treatment for gastroenteritis.  While 
the summary made reference to the veteran's subjective 
complaints of pain in the lower extremities prior to 
admission, there was no finding that such subjective 
complaints rose to a level as to constitute symptoms of any 
other underlying disease process.  More importantly, the 
veteran underwent VA examinations, to include a neurological 
examination, in January 1972.  There were no complaints of 
weakness, or muscle atrophy at that time.  Further, there 
were no examination findings to show any type of objective 
evidence to indicate the presence of a motor neuron disease 
at all.  

The private treatment records from 1984 to 1992 are also 
supportive of the Board's conclusion.  The veteran does not 
relate any longstanding symptoms at the time his condition 
was first being evaluated for a diagnosis in 1984.  His 
complaints of objective symptoms were within months of his 
first appointment.  His first diagnosis of a motor neuron 
disease, initially diagnosed as ALS and subsequently 
diagnosed as Kugelberg-Welander syndrome, was in 1984.  He 
continued to identify the onset of symptoms as 1984 in a 
number of subsequent VA examinations as well as outpatient 
treatment records.

The Board has considered the testimony and statements from 
the veteran and his spouse of the incidents they described as 
beginning in 1971.  However, as noted in the preceding 
paragraph, the objective evidence does not support their lay 
opinions regarding the onset of symptoms.  The veteran, and 
his spouse, are capable of presenting lay evidence regarding 
events they believe are significant and are possible symptoms 
of his condition.  However, where, as here, a medical opinion 
is required to diagnose the condition and to provide a nexus 
to service, only a qualified individual can provide that 
evidence.  As laypersons, the veteran and his spouse are not 
qualified to offer medical opinions regarding the underlying 
cause of any symptoms the veteran may have experienced in 
1971.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Finally, the Board notes that the March 2000 VA examiner 
reported that the veteran said he had symptoms of his 
condition as early as 1971 and that they were not associated 
with his illness until the 1980's.  The examiner remarked 
that it was reasonable to believe that the veteran 
experienced episodic neuromuscular problems long before the 
diagnosis was made.  He did not say that the veteran's 
condition was manifest to a compensable level within a year 
after service.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative).  

For the reasons above, the evidence of record does not 
support a finding that the veteran's Kugelberg-Welander 
syndrome manifested itself to a compensable degree within one 
year following his discharge from service in August 1970.

The Board has also considered the contention that the 
veteran's condition was related to his head injury in 
service.  The submissions by the three VA physicians, in 1999 
and 2001, respectively, and as discussed above, all related 
to a possible connection between the veteran's then diagnosed 
ALS, or ALS variant, and his head injury in service.  None of 
the physicians provided any basis for their statements.  They 
presented general theories that there may be a nexus between 
the veteran's head injury in 1969 and his subsequent 
development of what they thought was ALS.  They did not 
provide a definite opinion as to a connection between the 
head injury and the veteran's condition.  Moreover, there is 
no indication that they had reviewed the veteran's claims 
folder before making their statements.  (The recitations of 
the veteran's history are not consistent with the nature of 
the laceration/head injury as set forth in the SMRs.)  As 
such the statements/opinions are not probative.  See Moffitt 
v. Brown, 10 Vet. App. 214, 228 (1997) (physician's opinion 
that "renal insufficiency may have been a contributing factor 
in [veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Perman v. Brown, 
5 Vet. App. 237, 241 (1993) (an examining physician's opinion 
to the effect that he cannot give a "yes" or "no" answer to 
the question of whether there is a causal relationship 
between emotional stress associated with service-connected 
post- traumatic stress disorder and the later development of 
hypertension is "non-evidence").

In contrast, the January 1972 VA examiner reported that there 
was no reason to believe that the veteran's headaches were 
related to his head injury and that there was no neurological 
disability from the headaches.  The VA examiner from May 
1999, in addition to noting the veteran's reported onset of 
symptoms in 1984, said that there was mostly anecdotal 
evidence of ALS following head injury.  He also said that the 
causative relationship [in this case] was tenuous as there 
was an interval of several years between the head injury and 
onset of symptoms.  The March 2000 VA examiner, upon a review 
of the claims folder, reported that the veteran's illness was 
neuromuscular in nature and was unlikely due to any head 
injury or other brain disorder.  The May 2002 VA examiner 
said that he had reviewed the several medical opinions of 
record and the claims folder.  He stated that there was no 
evidence in the medical literature to show that Kugelberg-
Welander syndrome was caused or aggravated by head trauma.  
The opinion of a VA physician who has reviewed the entire 
record is entitled to greater weight than the opinion of a 
physician who has not.  See Wilson v. Derwinski, 2 Vet. App. 
16, 20-21 (1991) (an opinion relating a current disability to 
service has more probative value when it takes into account 
the records of prior medical treatment so that the opinion is 
a fully informed one).  Thus, the Board finds that the weight 
of the evidence is against the claim.  This is so because the 
Board gives greater weight to the opinion of those who 
reviewed the file and thereby better understood the veteran's 
history, including the extent of any head injury in service.  

Finally, the Board has considered whether the veteran's 
service-connected headaches disability either caused or 
aggravated the veteran's Kugelberg-Welander syndrome, or any 
motor neuron disease, under 38 C.F.R. § 3.310 and Allen.  
There is no evidence of record to show any causal connection 
between the veteran's headaches and his motor neuron disease.  
As to possible aggravation, the Board notes that the August 
1999 statement from a VA physician noted that the veteran's 
ability to function with the combination of his ALS and 
migraine headaches was severely impaired.  She further stated 
that the veteran's headaches significantly exacerbated an 
already extremely serious disease.  While the Board believes 
that the latter statement was not meant to mean that there 
was an actual aggravation of the veteran's underlying motor 
neuron disease by the veteran's service-connected headache 
disability, the statement will be viewed in its most 
favorable form.

At the outset, the January 1972 VA examiner felt that there 
was no neurological component to the veteran's headaches, 
that they were either vascular or migraine in nature.  The 
examiner felt that there was no relationship to the veteran's 
head injury in service and that there was no neurological 
disability from the headaches.  The March 2000 VA examiner 
reviewed the veteran's claims folder in making his report.  
He gave a detailed review of the veteran's medical history in 
addition to making current physical findings.  The examiner 
stated that the veteran had a history of headaches from 1969.  
The examiner stated that he did not believe there was a 
relationship between the veteran's headaches and his 
neuromuscular disorder.  The examiner reported that there was 
no evidence in the literature to link headaches with any 
pathologic worsening of motor neuron or other neuromuscular 
diseases.  The May 2002 examiner stated that he could not 
find evidence in the medical literature, or in the claims 
folder, that headaches or head trauma was causally associated 
with or significantly aggravated Kugelberg-Welander syndrome.  

The Board finds the opinions from the VA examiners, 
especially those from March 2000 and May 2002, to be more 
convincing in this instance.  Both examiners cited to medical 
literature as a basis for their opinions that the veteran's 
service-connected headaches disability did not cause or make 
worse his motor neuron disease.  Moreover, their opinions 
also relied on a review of the medical evidence already of 
record.  

In reaching this conclusion, the Board has weighed all of the 
evidence of record, specifically that of the several medical 
opinions associated with the claims folder.  The Board's 
task, when there are medical opinions in the record on appeal 
that indicate different conclusions, is to determine the 
issue by weighing and balancing all the evidence of record.  
The Board must independently assess the quality of the 
evidence before it.  Madden v. Gober, 125 F.3d. 1477, 1481 
(Fed. Cir. 1997).  As the Court has said, "It is the Board 
that must assess the credibility and probative value of 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another."  See Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429 (1995). 

In sum, the weight to be accorded the evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity.  It is in this critical respect 
that the opinions and examination findings against the 
veteran's claim and other evidence of record outweigh the 
opinions of the several VA physicians so much so that the 
evidence, as a whole, is not approximately balanced for and 
against the claim.  Winsett v. West, 11 Vet. App. 420, 424 
(1998).  The veteran's claim for entitlement to service 
connection for a motor neuron disease, to include ALS and 
Kugelberg-Welander syndrome is denied.



B.  Certificate of Eligibility for Financial Assistance
in the Purchase of an Automobile and Adaptive Equipment,
 or for Adaptive Equipment only

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance, subject to a 
regulated amount, and to necessary adaptive equipment may be 
made when the veteran has one of the following conditions 
which is the result of injury or disease incurred in or 
aggravated by active military service:  (1) loss, or 
permanent loss of use, of one or both feet; (2) loss, or 
permanent loss of use, of one or both hands; or (3) permanent 
impairment of vision of both eyes with central visual acuity 
of 20/200 or less in the better eye with corrective glasses, 
or central visual acuity of more than 20/200 if there is a 
field defect in which the peripheral field has contracted to 
such an extent that the widest diameter of visual field 
subtends an angular distance no greater than 20 degrees in 
the better eye.  For adaptive equipment eligibility only, 
ankylosis of one or both knees or one or both hips satisfies 
the criteria.  See 38 U.S.C.A. § 3901 (West 2002); 38 C.F.R. 
§ 3.808(b) (2002).

The pertinent part of the above-mentioned law and regulation 
is that the disability resulting in permanent loss of use of 
the veteran's upper or lower extremities is that entitlement 
arises from service-connected disability, that is, disability 
that was incurred in or aggravated by active military 
service.  In the veteran's case, he does not have any of the 
required service-connected conditions.  He is service-
connected for headaches and a scar of the forehead.  The 
medical evidence of record clearly shows that the veteran's 
severe health impairments are due to his nonservice-connected 
motor neuron disease.  Hence, as the veteran does not have a 
service-connected qualifying impairment, he does not meet the 
basic eligibility criteria for financial assistance in the 
purchase of an automobile or conveyance or for adaptive 
equipment only.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for motor neuron disease or entitlement to 
a certificate of eligibility for financial assistance in the 
purchase of an automobile and adaptive equipment, or for 
adaptive equipment only.  Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2001).  The Board notes that 38 C.F.R. § 
3.102 was amended in August 2001, effective as of November 9, 
2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, 
the change to 38 C.F.R. § 3.102 eliminated the reference to 
submitting evidence to establish a well-grounded claim and 
did not amend the provision as it pertains to the weighing of 
evidence and applying reasonable doubt.  Accordingly, the 
amendment is not for application in this case.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  There is no outstanding information or evidence 
needed to substantiate a claim in this case.  In this case, 
the application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  The veteran is seeking entitlement to service 
connection for a motor neuron disease.  He is also seeking 
entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment, or for adaptive equipment only.  

He has been informed of the information necessary to complete 
his application, namely that there must be evidence to show 
that a disease manifested itself in service, that he has a 
current diagnosis, and that the current diagnosis is related 
to the disease manifested in service.  In the alternative, 
the veteran has been informed of the information necessary to 
show that the disease manifested itself to a compensable 
level within one year after his separation from service.  
This information was provided in the RO's letter of January 
1999 and the subsequent rating decisions that addressed his 
claim and a letter advising the veteran of the VCAA in July 
2001.

The veteran has also been advised of the criteria to meet in 
order to establish entitlement to the certificate of 
financial eligibility for financial assistance in the 
purchase of an automobile and adaptive equipment, or for 
adaptive equipment.  The July 1999 rating decision informed 
the veteran of the criteria to meet to justify entitlement to 
the benefits sought.

Newly codified 38 U.S.C.A. § 5103, requires certain notices 
be provided by the Secretary when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b) (2002), details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

In this case, the RO wrote to the veteran in July 2001 and 
informed him of the application of the VCAA to his claim.  
The veteran was informed of the VA's duty to inform him about 
evidence needed to substantiate his claim and duty to assist.  
The letter further informed the veteran about what evidence 
was needed to establish entitlement to the benefits sought on 
appeal.  

At the time of the July 2001 letter, the majority of evidence 
in this case was already of record to include the veteran's 
SMRs, the results of several VA examinations, VA treatment 
records, VA hospital summary, statements from VA physicians 
in support of the veteran's claims, hearing testimony, and 
private treatment records.  

The veteran submitted a statement from a VA physician in 
November 2001 in response to the RO's July 2001 letter.  
Additional VA records and another statement from a physician 
were added to the record in 2002 as was the May 2002 VA 
medical opinion.

The veteran was issued a statement of the case (SOC) in 
January 2000.  The SOC contained a review of all of the 
evidence of record and provided the statutes and regulations 
pertinent to the veteran's claims.  The veteran was provided 
with supplemental statements of the case (SSOC) in October 
2000, February 2002, and July 2002 that reviewed the evidence 
added to the record after the SOC.  The SSOCs informed the 
veteran for the basis for the continued denial of his claims.   
Moreover, the February 2002 SSOC informed the veteran 
regarding the provisions of the VCAA and its implementing 
regulations.

The veteran was afforded a hearing at the RO in March 2000.  
At the hearing, the hearing officer told the veteran that the 
evidence of record did not show that his current disability 
was related to service.  The veteran was advised as to the 
best evidence to present in order to show that the condition 
was related to service.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to prove his claims.  He was notified of the 
requirement to present evidence that his condition either 
manifested itself in service or within one year after 
service, or that it was related to his head injury in 
service.  He was informed that his service-connected 
disabilities did not satisfy the criteria for his request for 
a certificate of eligibility for financial assistance.  He 
submitted evidence on his own and was kept informed of the 
evidence developed by VA and of what was required of him.  
The January 2000 SOC and October 2000, February 2002, and 
July 2002 SSOCs informed the veteran as to why the evidence 
of record did not allow for the grant of his claims.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA 38 C.F.R. § 3.159(b).  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2002).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case VA and private treatment records were obtained 
and associated with the claims folder.  Medical opinions 
favorable to the veteran were submitted by him in support of 
his claim.  The veteran was afforded multiple VA examinations 
for the purpose of assessing whether it was at least as 
likely as not that his current medical condition was related 
to service.  He was afforded the opportunity to testify at a 
hearing at the RO.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claims.   The Board is 
not aware of any outstanding evidence.  Therefore, the Board 
finds that VA has complied with the spirit and the intent of 
the duty-to-assist requirements found at 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c)-(e).

VA has satisfied its duties to inform and assist the 
appellant in this case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant).  Further development of the claims and 
further expending of VA's resources are not warranted.  Cf. 
Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); Dela 
Cruz v. Principi, 15 Vet. App. 145, 149 (2001).


ORDER

Entitlement to service connection for a motor neuron disease, 
to include ALS and Kugelberg-Welander syndrome, is denied.

A certificate of eligibility for assistance in acquiring an 
automobile or other conveyance and adaptive equipment, or for 
adaptive equipment only is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

